

116 HRES 173 IH: Recognizing the heritage, culture, and contributions of American Indian, Alaska Native, and Native Hawaiian women in the United States.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 173IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Ms. Haaland (for herself, Ms. Davids of Kansas, Mr. Cole, Mrs. Carolyn B. Maloney of New York, Mr. Case, Mr. Gallego, Mr. Heck, Ms. Gabbard, Mr. Larsen of Washington, Ms. McCollum, Ms. Lee of California, Ms. Speier, Mr. O'Halleran, Ms. Schakowsky, Ms. Moore, Mr. Green of Texas, Mr. Luján, Mr. Grijalva, Mr. Young, and Mr. Correa) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the heritage, culture, and contributions of American Indian, Alaska Native, and Native
			 Hawaiian women in the United States.
	
 Whereas the United States celebrates National Women’s History Month every March to recognize and honor the achievements of women throughout the history of the United States;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have helped shape the history of the United States since before its inception;
 Whereas drawing on many Tribes and Native Nations’ matriarchal practices, American Indian, Alaska Native, and Native Hawaiian women played an important role in influencing early suffragettes in their advocacy, ultimately leading to the passage of the 19th Amendment granting women the right to vote;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have broken glass ceilings in the fields of science, technology, and engineering, including—
 (1)Mary Golda Ross (Cherokee Nation), who was the first female engineer in the history of Lockheed Corporation, worked on the Agena Rocket program and other interplanetary space travel as an aerospace engineer and was recently honored on a special $1 United States coin;
 (2)Floy Agnes Lee (Santa Clara Pueblo), who worked on the Manhattan Project during World War II and pioneered research on radiation biology and cancer; and
 (3)Isabella Kauakea Yau Yung Aiona Abbott (Native Hawaiian), who was the first woman on the biological sciences faculty at Stanford University, and was awarded the Gilbert Morgan Smith medal from the National Academy of Sciences in 1997;
 Whereas American Indian, Alaska Native, and Native Hawaiian women activists led the fight for civil rights, including Elizabeth Peratrovich (Tlingit Nation), whose advocacy led to the passage of the first antidiscrimination law in the United States;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have worked tirelessly for legal advances for American Indian, Alaska Native, and Native Hawaiian people despite real barriers in the legal profession, including—
 (1)Eliza Lyda Conley (Wyandot Nation), the first Native plaintiff to present a case before the Supreme Court in 1909;
 (2)Emma Kailikapiolono Metcalf Beckley Nakuina (Native Hawaiian) who served as the first female judge in Hawaii; and
 (3)Diane Humetewa (Hopi Tribe), the first Native American woman to serve as a Federal court judge; Whereas American Indian, Alaska Native, and Native Hawaiian women have served on their respective Tribal Councils, court judges, and leaders, including Wilma Mankiller (Cherokee), the first woman elected to serve as Principal Chief of the Cherokee Nation, who fought for her Tribe;
 Whereas American Indian, Alaska Native, and Native Hawaiian women serve in the medical profession, stretching back to Susan La Flesche Picotte (Omaha Tribe), who was the first American Indian/Alaska Native person to earn a medical degree in 1889;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have long contributed to the arts and culture of the United States, including Maria Tallchief (Osage Nation), who was the first prima ballerina of the New York City Ballet in 1942 and later a recipient of a Lifetime Achievement Award from the Kennedy Center;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have accomplished notable literary achievements, including author Sarah Winnemucca Hopkins (Northern Paiute) who wrote and published one of the first Native American autobiographies in 1883;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have been key to efforts of culture and language, including Esther Martinez (Ohkay Ówîngeh Pueblo), who persevered to ensure the continuation of the Tewa language and whose legacy is honored in the Esther Martinez Native American Languages Preservation Act;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have served and continue to serve the country in the military, with over 6,000 American Indian, Alaska Native, and Native Hawaiian women in active service;
 Whereas there are currently 28,000 American Indian, Alaska Native, and Native Hawaiian women veterans;
 Whereas American Indian, Alaska Native, and Native Hawaiian women overcame significant historical barriers to women’s enlistment in the military, including Minnie Spotted Wolf (Blackfeet Nation), the first Native American woman in the United States Marine Corps in 1943;
 Whereas American Indian, Alaska Native, and Native Hawaiian women struggle for equity and are paid just 63 cents for every dollar paid to White men;
 Whereas more than 4 in 5 American Indian, Alaska Native, and Native Hawaiian women have experienced violence in their lifetime, and more than half of American Indian, Alaska Native, and Native Hawaiian women have experienced sexual violence; and
 Whereas despite significant challenges including the chronic lack of Federal funding in Indian Country and unequal pay, disparities in education, unmet health care needs, and civil rights violations, American Indian, Alaska Native, and Native Hawaiian women continue to break through and thrive: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates and honors the successes of American Indian, Alaska Native, and Native Hawaiian women and the contributions they have made and continue to make to the United States;
 (2)recognizes that policy and societal changes are needed to ensure that American Indian, Alaska Native, and Native Hawaiian women live safely and freely and can realize their full potential; and
 (3)urges the United States Government and Congress to uphold its trust responsibility to American Indian, Alaska Native, and Native Hawaiian women and to all Indian Tribes.
			